Case 4:20-mc-00634-CLM Document 56-6 Filed 04/24/20 Page 1 of 7

DECLARATION OF KARIM T. G.

Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:
1. I am Karim T. G., and I am providing this statement in support of my petition for habeas
corpus, as well as in support of my motion to reopen, my motion for an order to show cause, and/or
my motion to enforce, which I previously filed pro se.
2. I am very scared for my life because I suffer from asthma. I also have eczema and staph
and I also believe I’m diabetic or pre-diabetic, but the jail refuses to test me. I am at risk of getting
serious complications and possibly dying if I get the Coronavirus (“COVID-19”).
3. I am currently detained at the Etowah County Detention Center, located at 827 Forrest
Avenue Gadsden, AL, 35901. I was transferred here from New Jersey, by ICE DHS.
4, [have been detained by DHS since October 27, 2016; I have now been held in immigration
detention for almost three and a half years. On April 27, 2020, I will have been detained for three
and a half years by DHS. My removal case is currently on appeal before the Second Circuit.
5. At Etowah, we requested testing and they screened us on March 23, but not all who
requested were seen due to intimidation by staff. When I was screened, I was said to be
symptomatic but I was never quarantined, and this was also told to others who were screened. I
was not provided any further testing or treatment, despite them telling me that I was symptomatic.
6. In terms of the symptoms, I had a headache, drip in the back of my throat, shortness of
breath, diarrhea and some body aches. As of today, I am still experiencing shortness of breath and
an accelerated heart rate just from going up a flight of steps, which is unusual, even with my
history. I did not previously feel weak, nor was it previously so hard for me to walk up the stairs.
7. I would also like to add that as a black man, J am at a disproportionate risk from COVID

19, since this virus thus far has affected minorities (blacks and Latinos) worse than whites.
Case 4:20-mc-00634-CLM Document 56-6 Filed 04/24/20 Page 2 of 7

8. On March 31, I and other detainees were visited by a doctor named “Dr. Page,” who told
us that the safest place to be was in jail, despite CDC recommendations, and that social distancing
only works in the outside world and that the virus is only deadly to the elderly. I know this is not
true, but I want the court to be aware of the misinformation that is being given to detainees.

9. Officers here wear masks but no gloves. The masks are not worn all day nor do they get
changed. They use the same mask everyday (which are the same short-term mask we were given).
The masks used by staff aren’t changed regularly; they are only good for 8 hours, but are used for
weeks. Also soap needs to be bought at the commissary, and the jail is still receiving new detainees.
10. We detainees use common toilets with no toilet covers. We also shower together, as well
as sleep and eat together. The jail is not following proper disinfecting protocols so detainees need
to clean commonly used areas themselves. And the jail is still bringing more new detainees into
the facility, so it is impossible to do social distancing, because there are currently many detainees
in the jail. There is nowhere near 6 feet of space between detainees.

11. On March 20, 2020, a new detainee was brought to my unit, and he reported feeling sick,
so they took him to medical, but medical did not take his temperature or give him any treatment.
After that, he was restricted to his cell. I and other detainees demanded that this sick individual, as
well as the other new detainees that he had entered with, be removed from our unit and quarantined,
because we were concerned that he may have the Coronavirus (““COVID-19”), and if he did, the
other detainees might have it too.

12. The officer in our unit refused to move the men, or quarantine them. On top of that, he
ordered us to lock-down, and he threatened us saying that if we did not immediately comply, he
would summon the “troops.” We knew we faced physical violence if we did not do as he said. But

as a person who suffers from asthma, I was worried that I might die if I get the virus.
Case 4:20-mc-00634-CLM Document 56-6 Filed 04/24/20 Page 3 of 7

13. | became desperate, so another detainee and I each made a rope out of bedsheets, then both
of us slipped through the bars on the second floor, and we each tied nooses around our necks and
we threatened to commit suicide and jump unless the jail took action to address this problem.

14. To prevent us from jumping, officers came out and offered to give all of us masks if we
got down from the railing and went back to our cells. So, the other detainee and I did as they
requested and went back to our cells. After that, some of the detainees in my unit were provided
one surgical mask each. We still have those face-masks, but they have not changed them since the
10th and so they are just for show, like the masks the officers are wearing (but do not change).
15. After the incident on March 20", the Captain agreed that the threats of use of force caused
things to escalate. He also never punished me for the action that I took to prevent the use of force.
Nor did he stop me from continuing to do the work I’ve been doing in the unit (stripping and
waxing and painting the entire unit). I still have not been seen by medical in relation to the suicide
attempt. I believe that may be a violation of the jail’s official mental health protocols too.

16. On or about March 22", the unit was placed on a temporary lockdown because of the
March 20" incident. Deputy Jason Pointer, who was on shift that day, refused to let me out stating
that he only needed certain workers (i.e. food servers), because that’s the work he would have to
personally do. I asked him am I not entitled to free time due to the work that I have done (which
is the norm because we are not paid for our work; the only currency available is extra free time).
Officer Pointer told me to take it up with Captain O’Bryant, since he is the one who has me
working. After speaking with the Captain, all officers were informed that I still maintained my
workers privileges. Officer Pointer continued to give me my privileges from that time on.

17. Officer Pointer has worked this unit for 2 years and has called on me to help him on

numerous occasions when dealing with unruly detainees, who he appeared to be afraid of. This is
Case 4:20-mc-00634-CLM Document 56-6 Filed 04/24/20 Page 4 of 7

the same officer who has talked down to detainees based on their charges as sex offenders and
when asked not to do this he shows the unit their I-213 of the charges (which clearly violated those
individuals’ privacy rights). He has targeted individuals he believed to be homosexual, and he has
told Jamaican detainees to “run them off.” (He asked Jamaican detainees to do that, because
unfortunately many Jamaicans are very homophobic)

18. On April 14", facility officials fired all max classification workers, stating that since the
merger of the 2 ICE units and the mixture of low-classified detainees we could no longer be
workers. This coincidently came after the INTERCEPT interview was published. I also became
aware that this measure was taken because of me. I then requested a change of classification which
was granted on the 15th and the Captain approved me getting back to work.

19. | Onthe morning of April 17", 2020, at 6:30am, Officer Pointer singled me out to lock down.
I asked him why, being that I’m a worker and that the Captain has approved of my continued work
and the only available payment was extra time out of my cell. He claimed he would take it up with
the Captain. To which I asked if he was accusing me of lying since he knows that I never lie. He
said he was not, but that he needed clarification so I told him to check my classification. When he
saw that it had been changed, he got irate, saying that the Captain was breaking the rules and that
I don’t do any work and I’m not on the worker list. I told him that he himself submitted the paper
work for my approval to handle chemicals and machinery and has personally watched me work 15
hour-days back to back and it has never been a requirement for me to be on that list because I am
a special detail worker. This officer has previously told other staff that I am a worker and not
required to be on the list and to speak with me if they have any questions. He had also previously
complimented me in front of his supervisors on the good and hard work I have done. This showed

that this was being done against me now as a form of retaliation.
Case 4:20-mc-00634-CLM Document 56-6 Filed 04/24/20 Page 5 of 7

20. Officer Jason Pointer finally let it slip that he cannot have “a worker who places nooses
around his neck and engages in protest.” I locked down once I realized that this was a form of
retaliation against me for my constitutionally protected activity protesting the jail’s inadequate
handling of the COVID 19 pandemic within the facility. I noticed a detainee by the name of
Lyncoln Danglar speaking to the officer and that Pointer was showing him something on the
computer. I later found out that Pointer was showing him the INTERCEPT article.

21. [then had Danglar sign me up for the law library and to get a notary by the Captain. About
2 hours later, officer Pointer unlocked my cell to do a medical review because I was on lockdown,
but when I checked the law library log, my name had been crossed out. Before I said anything,
Officer Pointer took the credit for crossing my name off the list, stating that he got approval from
Captain O’ O’ Bryant, and that I would not be receiving my right to access the courts and bragging
to the nurses that he placed me on lock down to which I responded he was abusing the authority
he had. The nurses and officer told me not to pay him any mind and I shut up. He kept following
me saying, “that's why you’re on lock down,” but I just ignored him and went back to my cell.
22. Furthermore, when the Captain showed up to do notaries, he refused to see me and
expressed that since I allegedly refused to lockdown he agreed with the officer. However, several
Sergeants who later came on to the unit later on said that Pointer was wrong and that since I did
not refuse and actually did lockdown on my own accord, there was no violation. The incident why
the Sergeant were called was because Officer Pointer called a code after he got into another
detainee’s face over the volume on the TV, repeatedly calling him a “bitch and a pussy,” saying
that he already placed me on lock down and he would be next. Another detainee told him that he
could not speak to grown men like that and upon seeing he had back up he, then got into that

individual’s face and created physical contact.
Case 4:20-mc-00634-CLM Document 56-6 Filed 04/24/20 Page 6 of 7

23. After they were separated, he started screaming “that's my TV , that's my TV.” The security
team removed the officer from the unit. He kept screaming that, “I run this unit! You cannot
remove me!” He has since told several officers and detainees that would listen that it was all my
fault he was removed and he would “get me back.” I was clearly locked in my cell and did not do
or say anything to incite his actions. I have also been told that the protocols they are taking are
because of me, not because of the Coronavirus, but because of me and not the fact that they have
at least 3 cases of COVID-19 in the facility. I see that ICE is now telling the courts that there are
no cases of COVID-19 at Etowah, but that is a lie. The 3 cases are based on what officers have
told us (which they are not supposed to). Detainees have overheard medical staff making reference
to the 3 cases, one of which is a female. Also, the Jail is not engaged in cleaning daily any surfaces.
We detainees are the ones making all the effort without any real help from the staff.

24. Here at Etowah, my rights have been repeatedly violated, my legal mail has been tampered
with, my property has been stolen, all of which I have notified ICE of, but to no avail.

25. Today, I was given an asthma pump by the Jail’s medical staff. And I was also placed on
a medication for allergies, but I don’t have allergies. The medication is called Vistaril, and it is
also an off-label treatment for anxiety.

26. Based on my conversations with other detainees, it also appears that the jail was not
screening newly arrived detainees for COVID 19 symptoms. And it also appears that the jail
continues to receive new detainees. Since the jail is still accepting new detainees, it is clear that
they are not taking steps to “reduce the detainee population” to ensure social distancing.

27. _‘_| swear under penalty of perjury that the information that I have provided in this statement
is true and accurate. My attorney reviewed this statement with me, and | confirm it is true and

accurate to the best of my knowledge and understanding.
Case 4:20-mc-00634-CLM Document 56-6 Filed 04/24/20 Page 7 of 7

Thank you for considering my statement,

Karim Tahir G:
